Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed September 22, 2022 has been received, Claims 1-6 and 8-18 are currently pending, with Claims 1-5 remaining withdrawn from prosecution at this time. Claim 17 is rejoined as it is now drawn to the elected invention of Group II and Species 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 10-11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roon (US 2014/0068837).
Regarding Claim 10, Roon discloses a cushioning insert (100), comprising: a foam layer (para.13) including a forefoot portion, a midfoot portion and a hindfoot portion (see annotated Figure below); and a first extension portion (medial portion of toe end 108) connected with the forefoot portion along a first indicator line positioned at a first side of the forefoot portion  (as seen in Fig.2; i.e. line seen around underfoot portion of 102, between the underfoot portion of 102 and medial 108); and a second (lateral portion of toe end 108) extension portion connected with the forefoot portion along a second indicator line positioned at a second side of the forefoot portion  (as seen in Fig.2; i.e. line seen around underfoot portion of 102, between the underfoot portion of 102 and lateral 108), wherein upon folding the first extension portion along the first indicator line toward the second extension portion and upon folding the second extension portion along the second indicator line toward the first extension portion, the first and second extension portions are of sufficient width to contact one another (as seen in Fig.2, the medial and lateral portions of the toe end 108 meet in the middle of the toe end 108 and, therefore, contact one another).

    PNG
    media_image1.png
    379
    541
    media_image1.png
    Greyscale

Regarding Claim 11, Roon further discloses an insert of claim 10, further comprising third (heel end 108) and fourth (heel medial 108) extension portions extending from the hindfoot portion and sized such that, when inserted into a shoe (para.28), the third and fourth extension portions wrap around an inner surface of a heel portion of the shoe and contact one another (para.17).
Regarding Claim 17, Roon discloses an insert of claim 10, further comprising third (heel end 108) and fourth (heel medial 108) extension portions connected to the hindfoot portion (see annotated Figure above).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim(s) 6, 8-9, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roon (US 2014/0068837) in view of Xia (US 6,481,120).
Regarding Claim 6, Roon discloses a combination with a shoe (para.28), a cushioning insert (100; para.13), comprising: a first portion (underfoot portion of 102) including at least one of a forefoot portion, a midfoot portion and a hindfoot portion (see annotated Figure above); and a second portion (108) including an extension (one of 108) connected with the first portion (as seen in Fig.2), the extension positioned along at least an inner surface of a side of the shoe and an inner surface of a top of the shoe (para.17 & 28; i.e. the lower portion of 108 would be positioned along an inner side of the shoe and the top portion of 108 would be positioned along an inner top of the shoe, inasmuch as has been claimed by Applicant). Roon does not disclose wherein the extension includes an indicator line used to remove a portion of the extension so as to adjust a width of the extension. However, Xia teaches an insert (10) having an indicator line that is used to remove a portion of the insert to adjust a size of the insert (Col.8, lines 3-9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the extension of Roon to have an indicator line used to remove a portion of the extension, as taught by Xia, in order to provide an insert with an extension that can be easily modified in size to custom fit a wearer and the shoe being worn by the wearer.
Regarding Claim 8, Roon discloses an insert of claim 6, wherein the second portion (108) extends along a length of the first portion (underfoot portion of 102)(as seen in Fig.2).
Regarding Claim 9, Roon discloses an insert of claim 6, further comprising a third portion extending along a rear portion of the shoe (as seen in Fig.2, 108 in the heel region would extend along a rear portion of the shoe). 
Regarding Claim 12, Roon discloses an insert of claim 6, wherein the first portion and second portion are formed of a material having a thickness (para.13; Fig.2 & 3a-3d). Roon does not disclose the thickness of the material being in a range from 1/16 inch to 1/2 inch. However, Xia teaches an insert (10) being formed of material with a thickness in a range from 1/16 inch to 1/2 inch (Col.4, lines 7-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material thickness of the first and second portions of Roon to be in a range from 1/16 inch to 1/2 inch, as taught by Xia, in order to provide a thin insert that still imparts cushioning to the foot of a user. Further, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 13, Roon discloses an insert of claim 6, further comprising an indicator line separating the first portion and the second portion (as seen in Fig.2; i.e. line seen around underfoot portion of 102, between the underfoot portion of 102 and 108).  
Regarding Claim 14, Roon discloses the invention substantially as claimed above, including an indicator line (as seen in Fig.2; i.e. line seen around underfoot portion of 102, between the underfoot portion of 102 and 108). Roon does not disclose wherein the indicator line is one of perforated, partially cut and of reduced thickness relative to the first portion and the second portion. However, Xia teaches an insert (10) having an indicator line that is perforated or of reduced thickness (Col.8, lines 3-9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator line of Roon to be perforated or of reduced thickness, as taught by Xia, in order to provide an insert that can be easily modified in size to custom fit a wearer and the shoe being worn by the wearer.

Regarding Claim 15, Roon discloses an insert of claim 6, wherein the second portion (108) includes a second extension (second of 108), the second extension being separated from the first portion (i.e. the free end of a second of 108 is separated from the first portion, as it is a free end).  
Regarding Claim 16, Roon discloses an insert of claim 10, wherein the foam layer having a thickness (para.13; Fig.2 & 3a-3d). Roon does not disclose the foam layer having a thickness in a range from 1/16 inch to 1/2 inch. However, Xia teaches an insert (10) being formed of foam (Abstract) with a thickness in a range from 1/16 inch to 1/2 inch (Col.4, lines 7-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam layer of Roon to be in a range from 1/16 inch to 1/2 inch, as taught by Xia, in order to provide a thin insert that still imparts cushioning to the foot of a user. Further, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 18, Roon discloses an insert of claim 6, wherein the extension (one of 108) is configured to curve over a top of the foot (i.e. any surface of the foot above the sole of the foot) on the inner surface of the top of the shoe (para.17 & 28).

Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732